968 F.2d 1224
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Terrence H. MONAHAN, Petitioner-Appellant,v.Charles W. TALLEY, Administrator, Colfax County DetentionCenter;  and Attorney General of the State of New Mexico,
No. 91-2240.
United States Court of Appeals, Tenth Circuit.
July 13, 1992.

Before JOHN P. MOORE, TACHA and BRORBY, Circuit Judges.
ORDER AND JUDGMENT*
JOHN P. MOORE, Circuit Judge.


1
This is an appeal from the denial of a motion filed in a habeas corpus case for a temporary restraining order.   The case is before us upon appellant's motion for a certificate of probable cause.   Courts of appeal do not have jurisdiction to review orders of the district court denying motions for temporary restraining orders.   Office of Personnel Management v. American Federation of Gov't Employees, 473 U.S. 1301, 1303-05 (1985).   Moreover, the motion was denied simply because petitioner did not give adequate notice, and the district court did not rule on the merits of the motion.1  Under this scenario, petitioner could simply re-file his motion with proper notice.   The motion for a certificate of probable cause is DENIED and the appeal is DISMISSED.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3


1
 The need for the TRO is problematical because the physical transfer of the petitioner would not deprive the district court of its habeas jurisdiction.   See Goodman v. Keohane, 663 F.2d 1044, 1047 (11th Cir.1981)